Broyles, C. J.
1. Partners are not liable for a tort committed by a co-partner in which they did not participate. Such a tort is beyond the scope of the partnership business and binds neither the partnership nor the other partners. Such is the law in this State as embodied in section 3187 of the Civil Code of 1910. Goodrich v. Goldstein, 32 Ga. App. 405 (123 S. E. 754), and cit.
2. In the instant case C. B. Sneed, brought suit for personal injuries against “R. E. Holley, W. P. Holley Jr., and Guy Garner, a copartnership doing business under the name of the Holley Auto Parts Company, and R. E. Holley, individually.” The allegations of the petition showed that the injuries of the plaintiff were caused by a tort committed by R. E. Holley alone, and the petition set out a cause of action against him. However, under the ruling in the preceding paragraph, no cause of action was set forth against the other two partners, W. P. Holley Jr. and Guy Garner, or against the partnership, and the court erred in not sustaining the amplification of the general demurrer and in refusing to dismiss the petition as to those defendants.

Judgment reversed.


MacIntyre and Guerry, JJ., eoncur.